12/11/2020


               IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                        Case Number: DA 20-0459

                                        DA 20-0459
                                     _________________

B.Y.O.B., Inc., a Montana Corporation, JIM GLANTZ,
Individually and as PERSONAL REPRESENTATIVE
OF THE ESTATE OF DONNA GLANTZ, Deceased,
ON BEHALF OF THE ESTATE OF DONNA
GLANTZ, BARBARA RILEY, MEADOW LAKE
REAL ESTATE a/b/n of CYA, Inc., GILDO, LLC, a
Montana Limited Liability Company,
TERIN GILDEN, and NATHAN GILDEN,

            Plaintiffs and Appellants,                              ORDER

      v.

STATE OF MONTANA, a governmental entity;
THE MONTANA DEPARTMENT OF REVENUE, a
political subdivision of the State of Montana; and
DOES A-Z,

            Defendants and Appellees.
                                  _________________


      Appellants B.Y.O.B., Inc, et al, have filed a Motion and Brief for Over-Length Brief
in the captioned matter, asking for an additional 5000 words. Appellee State of Montana
opposes the motion.
      IT IS ORDERED that motion to file an overlength brief is DENIED.
      The Clerk is directed to provide a copy of this Order to all counsel of record.




                                                                             Electronically signed by:
                                                                                   Mike McGrath
                                                                      Chief Justice, Montana Supreme Court
                                                                                December 11 2020